        Case 1:15-cv-05345-AJN-KHP Document 958 Filed 02/11/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________
                                     )
CITY OF ALMATY, KAZAKHSTAN,          )
and BTA BANK JSC                     )
                                     )
            Plaintiffs,              )
                                     )
            v.                       )               No. 15-cv-05345 (AJN) (KHP)
                                     )
MUKHTAR ABLYAZOV, ILYAS              )
KHRAPUNOV, VIKTOR KHRAPUNOV )
and TRIADOU SPV S.A.,                )
                                     )
            Defendants.              )
                                     )


                      DECLARATION OF MATTHEW L. SCHWARTZ

         MATTHEW L. SCHWARTZ, pursuant to 28 U.S.C. § 1746, declares the following

under penalty of perjury:

   1.    I am a Partner in the law firm of Boies Schiller Flexner (“BSF”), counsel for Plaintiffs

         BTA Bank and the City of Almaty, Kazakhstan (the “Kazakh Entities”) in the above-

         referenced action. I make this declaration in further support of the Kazakh Entities’

         motion for discovery sanctions against defendants Mukhtar Ablyazov, Viktor

         Khrapunov, Ilyas Khrapunov, and Triadou SPV S.A.

   2. Attached hereto are true and correct copies of the following documents:

            a. Exhibit 1 is a copy of excerpts from the deposition of Nicolas Bourg.

            b. Exhibit 2 is a copy of excerpts from the deposition of Felix Sater.

            c. Exhibit 3 is a copy of excerpts from the deposition of Mukhtar Ablyazov.

            d. Exhibit 4 is a copy of a document previously produced in this action, Bates

               stamped CHETRIT00001727.



                                                 1
     Case 1:15-cv-05345-AJN-KHP Document 958 Filed 02/11/19 Page 2 of 2



          e. Exhibit 5 is a copy of a document previously produced in this action, Bates

             stamped TRIA0003073.

          f. Exhibit 6 is a copy of a document previously produced in this action, Bates

             stamped TRIA0007007.

          g. Exhibit 7 is a copy of a document previously produced in this action, Bates

             stamped TRIA0007680 and identified as PX76 at depositions in this action.

          h. Exhibit 8 is a copy of the Agreed Consolidated Protective Order for Confidential

             Information from the Fairfax County, Virginia Circuit Court case BTA Bank v.

             Gaukhar Kussainova, No. CL-2016-8335.

          i. Exhibit 9 is a copy of excerpts from the deposition of Ilyas Khrapunov.

          j. Exhibit 10 is a copy of Ilyas Khrapunov’s objections to the Kazakh Entities’

             Second Set of Interrogatories, dated November 27, 2017.


Dated:   New York, New York
         February 11, 2019
                                                  Respectfully,

                                                  /s/ Matthew L. Schwartz
                                                  Matthew L. Schwartz




                                              2
